Citation Nr: 1607882	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans Affairs non-service-connected pension benefits in the original amount of $23,238.00, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1974 to August 1977 and from September 1981 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin, that denied the Veteran's request for a waiver of recovery of an overpayment of VA non-service-connected pension benefits in the amount of $23, 238.

This matter was previously before the Board in March 2014 at which time it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case is now returned to the Board.

During the pendency of the appeal, in a Supplemental Statement of the Case dated in July 2014, the AOJ indicated that the amount of $13,990.96 had been withheld towards the repayment of the Veteran's debt.  The AOJ also determined that the remaining debt balance of $9,247.04 be waived as a result of financial hardship of the Veteran.


FINDINGS OF FACT

1.  By rating action dated in December 2008, the Veteran was awarded entitlement to VA non-service-connected pension benefits.
2.  The charged indebtedness in the amount of $23,238.00, was validly created.

3.  The creation of the indebtedness at issue did not involve fraud, misrepresentation, or bad faith on the Veteran's part.
 
4.  The Veteran was at fault in the creation of the overpayment in that he did not report as countable income Social Security Administration (SSA) benefits received; VA was not at fault in the creation of the overpayment. 
 
5.  The Veteran was unjustly enriched by receipt of non-service-connected VA pension income in the amount of $23,238.00, while concurrently receiving the SSA benefits; recovery of $13,990.96 overpayment debt did not violate the standards of equity and good conscience, and recovery of the remaining $9,247.04 has been waived by the AOJ.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of VA pension benefits in the amount of $23,238.00 is valid.  38 U.S.C.A. §§ 3652 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 3.277, 3.660 (2015).

2.  The criteria are not met for waiver of recovery of the overpayment of VA pension benefits in the amount of $13,990.96.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014).  The VCAA and the implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014).

Nevertheless, the Veteran was duly apprised of the reasons for the overpayment, and resultant debt to VA, and given opportunity to present evidence and argument as to why he should not be responsible for restitution or repayment of the overage. This occurred both in the notice of the decision, itself, in the June 2011 Statement of the Case, and in the July 2014 Supplemental Statement of the Case.  The RO has afforded the Veteran the opportunity to present information and evidence in support of the claim.   Neither the Veteran nor his representative has not asserted any prejudice in regard to the content or timing of the notice or assistance received.

Validity of the Debt

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2014).  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a)(1) (2015). 

In determining income for the purposes of non-service-connected pension benefits, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by 38 C.F.R. § 3.272 (2015).  See 38 C.F.R. § 3.271(a) (2015).  Income from the SSA  and earned income are not specifically excluded under 38 C.F.R. § 3.272.  The rate at which a Veteran may be paid pension is reduced by the amount of that Veteran's countable annual income.  38 C.F.R. § 3.23 (2015). 

A December 2008 rating decision awarded the Veteran entitlement to non-service-connected pension benefits, effective June 16, 2008.  In a January 2009 award letter, the Veteran was advised that non-service-connected pension was based on his income, which was noted as being $0.00. 

In a letter dated in December 2009, the RO informed the Veteran that as he had no income, he was not required to file an Eligibility Verification Report (EVR) unless his situation changed.  He was further informed that he was required to tell VA if he or a family member begins receiving Social Security payments or starts getting other income.

In April 2010, the RO received an EVR from the Veteran indicating he was married and living with his spouse, and that neither received any wages or other income.

In April 2010, the RO learned that the Veteran was in receipt of income from SSA. In June 2010, the RO requested verification from SSA.  The RO was informed that the Veteran had been awarded monthly payments, along with a retroactive payment of $20,048.00, beginning in May 2009.

Following verification, by letter dated in July 2010, the Veteran was informed that VA was proposing to terminate his non-service-connected pension benefits effective June 1, 2009, due to the receipt of SSA income.  The Veteran was notified that he had 60 days in which to respond to the proposal, however, he failed to reply.

Correspondence dated in November 2010 notified the Veteran of the action taken that reduced his non-service-connected pension benefits, resulting in the creation of an overpayment.  In December 2010, the VA Debt Management Center notified the Veteran of the overpayment calculated in the amount of $23, 238.00.

In January 2011, the Veteran submitted a Financial Status Report (showing that his monthly income exceeded expenses by approximately $40.00) along with a request 

for a waiver of indebtedness.  The Veteran asserted that he had called VA when his Social Security had started, but that VA had failed to properly adjust his account.  

A Decision On Waiver Of Indebtedness dated later in January 2011 shows that it was determined that the Veteran had failed to report his Social Security income to VA; that the creation of the indebtedness did not involve fraud, misrepresentation, or bad faith on the Veteran's part; and that fault and unjust enrichment outweighed any claim of financial hardship.  As such, his request for a waiver of indebtedness was denied.

In his May 2011 notice of disagreement, the Veteran asserted that he notified the VA Medical Center of his SSA award when completing a means test.  He added that he was not aware that he had to notify two separate parts of VA.  In his August 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), he reiterated that he had notified the VA Medical Center that he had been drawing Social Security when applying for medical care.

In correspondence received in June 2014, the Veteran indicated that he had no intention of committing fraud; that VA had been notified in a timely matter, just not to the right department; that he had paid back almost 50 percent of the debt; that he had previously offered to settle the debt for a lesser amount; and that his financial situation had been severely altered. 

After consideration of the record and the applicable regulatory provisions, the Board finds that there is no evidence of record to support that the Veteran timely reported his SSA benefits.  As noted above, he was instructed to report income and any changes in income, and advised that his pension award was based on income, specifically including that which he may receive from SSA. While his SSA benefits appear to have been awarded after his VA benefits were awarded, the Veteran did not notify VA of the increase in his income when the SSA benefits were awarded, and continued to receive benefits from both agencies.  Indeed, following the July 2010 notice by VA proposing to terminate the non-service-connected pension, the Veteran did not respond.  His failure to report the receipt of SSA benefits was the direct cause of the overpayment of VA benefits.
The Board has considered the Veteran's assertions that he notified the VA Medical Center of his SSA benefits, however, there is no evidence of record to substantiate the claim.  Moreover, the December 2009 notice from the VA Pension Management Center specifically indicated to the Veteran where to notify VA of any changes in his financial situation, including providing a telephone number where he could call to report any changes.

The Board has also considered the Veteran's assertion that he called VA when his Social Security had started, but that VA had failed to properly adjust his account.  A review of the claims file does not establish that any such correspondence was made.  In this regard, there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, which the Veteran has not submitted, timely notification of a change in financial situation by the Veteran cannot be conceded.

For these reasons, the Board finds that the overpayment at issue in this case was properly created, and is a valid debt.  See Narron v. West, 13 Vet. App. 223 (1999). 

Waiver of Overpayment

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b).  Equity and good conscience means fairness to both the claimant and to the government.  38 C.F.R. § 1.965(a) (2015).  Under the regulation, equity and good conscience involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965. The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 
However, the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith. 38 U.S.C.A. § 5302(c)  (West 2014); 38 C.F.R. § 1.965(b) (2015).  Only one of three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c).  VA regulations define bad faith as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

After consideration of the record as set forth above, and the applicable regulatory provisions, the Board finds that the Veteran did not report his SSA benefits.  He was advised that his pension award was based on income, so there is no question that he was informed of the necessity of reporting any changes in his income, to specifically include receipt of SSA benefits.  The evidence of record, however, has not shown that the creation of the debt involved fraud, misrepresentation, or bad faith on the Veteran's part.  Nonetheless, he was solely at fault in the creation of the overpayment in that he did not report as countable income SSA benefits received; VA was not at fault in the creation of the overpayment.  This failure to notify VA of his receipt of SSA benefits while simultaneously receiving VA benefits constituted unjust enrichment in the amount of $23, 238.00.

In June 2013, the Veteran notified the RO that he and his spouse had divorced on May 14, 2013; and in June 2014, he submitted a Financial Status Report showing that his monthly income exceeded expenses by approximately $25.00.  In July 2014, the RO determined that in light of the Veteran's change in financial position, recovery of the remaining debt amount of $9,247.04 be waived.  It was established that the amount of $13, 990.96 had already been recovered.  

The Board concurs with the AOJ that the Veteran was unjustly enriched by receipt of non-service-connected VA pension income in the amount of $23,238.00, while concurrently receiving the SSA benefits.  As the amount of $13,990.96 has already been recovered towards to overpayment debt, the Board finds that this repayment has not violated the standards of equity and good conscience.  


ORDER

An overpayment of VA non-service-connected pension benefits in the amount of $23,238.00 was properly created.

Entitlement to a waiver of recovery of overpayment VA non-service-connected pension benefits in the amount of $13,990.96 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


